vihocud
Ip om yp pena.
Bop 4 fy me ey ra
Pp Ubecoawa Urydie

cme we

IN THE UNITED STATES DISTRICT COURT, .,,., 1] ps 3g
SAP EG apis 2

FOR THE DISTRICT OF MASSACHUSETTS

 

PABLO M. RIVERA
PETITIONER

Ve.
WARDEN SPAUDLING, FEDERAL MEDICAL CENTER
DEVENS MA .
RESPONDENT CASR# 20-10776-adb

MOTION TO SUPPLEMENT THE RECORD

Now comes Pablo M. Rivera, "the Petitioner"' in the above captioned matter,
asking that the court supplements the record to show that he has exhausted his
administrative remedy.

On May 4, 2020 the social worker at FMC Devens provided Mr. Rivera with a
copy of the denial of his request for compassionate release. It is apparent that
the denial was signed on April 22, 2020 and received by the Warden on April 16,
2020. |

Therfeore Mr. Rivera has exhausted his administrative remedy because any
appeal will be submitted back to the Warden and the Warden has already made the

decision to deny his request.

Respectfully Submitted,
fa ner

Pablo M. Rivera

Federal Medical Center, Devens MA
PO Box 879

Ayer MA, 01432

CERTIFICATE OF SERVICE

I Pablo M. Rivera, certify that on May 7, 2020) I mailed by First Class
Mail, United States Postal Service, a copy of this motion to the clerk of courts

for filing and the government will be notified electronically.

Respectfully
May 7, 2020

hie Oe
RIVERA, Pablo
Reg. No. 05914-122
Camp

This is in response to your request for Compassionate Release/Reduction in Sentence (RIS)
consideration, received on April 17, 2020, wherein you are requesting to be considered for RIS
based on concerns about COVID-19. After careful consideration, your request is denied.

Title 18 of the United States Code, section 3582(c)(1)(A), allows a sentencing court, on motion
of the Director of the Bureau of Prisons (BOP), to reduce a term of imprisonment for
extraordinary or compelling reasons. BOP Program Statement No. 5050.50, Compassionate
Release/Reduction in Sentence: Procedures for Implementation of 18 U.S.C. §§ 3582(c)(1)(A)
and 4205(g), provides guidance on the types of circumstances that present extraordinary or
compelling reasons, such as the inmate’s terminal medical condition; debilitated medical
condition; status as a “new law” elderly inmate, an elderly inmate with medical conditions, or an
“other elderly inmate”; the death or incapacitation of the family member caregiver of the
inmate’s child; or the incapacitation of the inmate’s spouse or registered partner. Your request
has been evaluated consistent with this general guidance.

The BOP is taking extraordinary measures to contain the spread of COVID-19 and treat any
affected inmates. We recognize that you, like all of us, have legitimate concerns and fears about
the spread and effects of the virus. However, your concern about being potentially exposed to, or
possibly contracting, COVID-19 does not currently warrant an early release from your sentence.
Accordingly, your RIS request is denied at this time.

If you are not satisfied with this response to your request, you may commence an appeal of this

decision via the administrative remedy process by submitting your concerns on the appropriate
form (BP-9) within 20 days of the receipt of this response.

z DM S. Spaulding? Yarden ; wa 3

 
FMC DEVENS
COMPASSIONATE RELEASE NOTIFICATION FORM

Rivera, Pablo
Reg. No. 05914-122

On this date, the above individual was informed (verbally and/or in writing) that his request for
Compassionate Release (Program Statement 5050.50) was denied.

The above individual was explained the reasons for denial, how to appeal the decision (if
applicable), how to reapply for Compassionate Release (if applicable), and understands the
processing and current status of his Compassionate Release request, as well as any other

pertinent information. : ” :

Ve. Prd, S/Y/ 22

Name Date

C. Cozza, LICSW

Clinical Social Wo
rk,
C Devens *

 

Sialepekeoh
